Situation in Iran (debate)
The next item is the statement by the High Representative of the Union for Foreign Affairs and Security Policy and Vice-President of the Commission on the situation in Iran.
High Representative of the Union for Foreign Affairs and Security Policy/Vice-President of the Commission. - Mr President, honourable Members, this is an important opportunity to raise the situation in Iran.
The European Union wants normal relations with Iran, and our efforts on the nuclear issue are part of that. In this context, I will continue, in my capacity as High Representative, the role of my predecessor, Javier Solana, in the international talks with Iran.
Iran is an important country with a deep history and rich culture, and a remarkably talented population. The films and books coming out of Iran are impressive, the level of education of women is high, there is a capacity for public debate and the young population is vibrant and active. In many ways, Iranian society has the hallmarks and the capacity of a free society. The threat to the society has been reflected in the turmoil that followed what many in Iran saw as a fraudulent election last year. That, of course, is a matter for the Iranians. Our concern is that international norms and standards on civil and political rights must be respected.
In this respect, I am deeply concerned over the reports of violent suppression of demonstrations and arbitrary detentions in Tehran and other Iranian cities during the recent Ashura commemorations at the end of December. The use of violence against demonstrators seeking to exercise their freedom of expression and rights of assembly is not acceptable. These are universal human rights that must be respected and those detained for peacefully exercising those rights should be released.
I also note with deep concern that many arrests seem to have targeted human rights defenders and journalists, and that many detained are denied access to legal representation and contact with their families. Iran must live up to its international obligations and treat detained persons in accordance with international human rights standards.
Another recent issue is the detention of another 12 members of the Baha'i religious community. These people must be assured a just, open and fair trial in accordance with international standards.
The EU has spared no opportunity to ask the Iranian Government to respect those international obligations which they freely and voluntarily adhered to. We issue public statements and use other diplomatic means. We work through the United Nations: the General Assembly adopted a resolution condemning the situation only last month. We will make full use of the upcoming review of Iran which will be held at the UN Human Rights Council in Geneva in early February.
On the nuclear issue, we regret that Tehran has not followed up on the last meeting between Javier Solana and Jalili, the chief negotiator, on 1 October in Geneva. We all assessed that the meeting was positive. But, in effect, Iran has now rejected a draft agreement proposed by the IAEA and has been refusing to pursue talks on the nuclear issue.
The EU and its negotiating partners are all committed to finding a diplomatic solution to the Iranian nuclear issue, and to that end, we must continue to implement the dual-track approach. We need a serious engagement in meaningful talks from Tehran's side.
Our objective remains to build confidence that the nuclear programme is exclusively for peaceful purposes. The confidence deficit was further increased by the revelation that Iran has been building another enrichment facility without informing the IAEA in due time. In addition, Iran continues not to cooperate fully with the IAEA and not to respect its international obligations.
It is vital that the EU and the international community stand united behind the negotiating effort, including by supporting that effort through appropriate measures. The widest possible unity is key if we are to achieve our objective.
If Iran sets out on a more constructive course on the nuclear issue and on regional stability in general, it could play an important role in the Middle East and Gulf region, which would reflect its rightful place and proud history.
In conclusion, the challenges posed by Iran weigh very heavy in my portfolio. This is a country which has enormous potential - and our readiness to engage with Iran constructively has been made over and over. I shall continue to make that case. I sincerely hope that, during the time of my mandate, I will return to this House with a more positive picture of relations with Iran.
Baroness Ashton, you are quite right to be concerned, because the situation in Afghanistan is extremely severe, particularly from the viewpoint of human rights. I refer particularly to civil rights and political freedoms, where we are seeing a truly incredible breakdown: the arbitrary exercise of violence, mass imprisonment of opposition members, murders, executions, non-governmental organisations prevented from doing their work, and the impossibility of exercising press freedom. A European Parliament delegation was even banned from entering.
Mr President, in view of the present circumstances, I wonder whether it is worth visiting the country at this time.
Your remarks on the nuclear front, Baroness Ashton, were very clear and also very forthright: Iran continues to produce enriched uranium despite warnings from the international community. It rejected the outstretched hand proffered to it by President Obama and rejected the latest plan suggested by the Six, which involved Russia and France.
My question, Baroness Ashton, is very simple: Do you believe that we have exhausted our patience with this country yet? Do you think we should now move on to adopt more hard-hitting measures or do you instead consider that a softly-softly approach is the best way of negotiating with the Iranian regime?
I should like to tell you that I sincerely welcome your statement in favour of defending human rights in that country. The breaches are extremely severe and I believe, Mr President, that Parliament must condemn the human rights situation in the country without pulling its punches. I hope that it will be able to do this by approving the resolution on this topic. It must continue to hold firm, very firm, in its tireless defence of freedom.
Mr President, ladies and gentlemen, in view of the developments in the situation in Iran, one cannot help but express serious concern. These concerns relate to the increasing infringements of political and civil rights, which we strongly condemn, and concern over the failure to perform the duties resulting from Iran's membership of the Non-Proliferation Agreement, upon which even the country itself states it does not want to cast any doubt.
We do not question Iran's right to the peaceful development of nuclear energy, nor do we intend to underestimate the important role that Iran can play on a regional level, its legitimate security requirements, or the need to create a credible system of regional security that involves all the nuclear powers in the area. It is precisely because of this, though, that we do not understand the reasons for the failure to comply with the request by the International Atomic Energy Agency for the uranium to be enriched abroad, and we regret this decision.
Faced with this situation, it falls to the Security Council to determine the international community's response and the possibility of new sanctions, which should be focused on non-proliferation and designed to be an instrument to support the path of difficult but unavoidable dialogue, and not designed and used to beat down the regime.
With regard to this course of action, the European Union should play its part by giving thought, at the appropriate time and in the appropriate form, to possible technical measures to complement the UN sanctions and, at the same time, by confirming its readiness for debate and dialogue, which should never be lost, even at difficult times.
We will fully support action by the European Union and the High Representative in line with the approach that was set out clearly in the High Representative's speech.
on behalf of the ALDE Group. - Mr President, last summer, I got elected to the European Parliament by voicing criticism against my own government. A young woman in Iran, having done the same, would have likely been killed, imprisoned, tortured and raped since.
Thanks to new media, we have all seen the clips of the brutal way the Iranian regime cracks down on citizens who speak out peacefully for democracy and freedom. Recent arrests of human rights reporters by the intelligence office of the Revolutionary Guard show that the Iranian regime takes an increased interest in closing off the country. Their reports were heavily relied upon by international journalists.
Yesterday was Martin Luther King Day. We commemorate a man who, too, marched the streets peacefully and said: 'a time comes when silence is betrayal'. High Representative, this time has long arrived.
President Barack Obama broke off his holidays over Christmas to speak out against yet more brutal attacks on citizens after Ashura. In the proposed two-track approach to Iran, balancing the nuclear question and human rights, the United States is increasingly emphasising human rights. Europe should take a stronger leadership position here, not only when it is politically safe to do so.
The disaster in Haiti is a terrible tragedy, and I am glad you are taking action. However, the man-made disaster that is ongoing in Iran has not been met with leadership and coordination from the European side thus far. Last month, a delegation of this Parliament was supposed to visit Iran, but the regime did not want us to see with our own eyes its own weakness and division. It is high time that Europe takes one stance regarding Iran, and the world is waiting.
Is Iran's current regime, which has lost its legitimacy and is divided internally, a credible actor in negotiations? What measures do you propose in the nuclear question that will target the government without harming the population? Are you willing to call an emergency talk in Europe on Iran?
To ensure that human rights will remain Europe's priority, how will you use the EU instrument for human rights? I believe we need to support citizens, civil society and journalists. The 'Shelter City' programme, proposed by the Czech Presidency, might be a useful tool to support Iranians under threat in Europe.
In the hearings with Commissioner Kroes, I asked her whether she is willing to work with you to make free speech on the Internet an integrated part of Europe's foreign policy. I ask you the same.
Mr President, Baroness Ashton, the European Parliament has paid close attention to the internal and foreign policy developments in Iran. The Iran delegation has been engaged in dialogue with representatives of the government and of civil society and had made preparations for a delegation trip to Iran at the start of the month, although, unfortunately, this was cancelled at short notice.
The very dissatisfaction with the fraudulent elections and the constant increase in state repression and violence had caused the representatives of Iranian civil society to turn to the European Parliament. In their courageous move, they are seeking our support for the upholding of democratic freedoms and they are calling on us to take our own fundamental values seriously. The protests are many and they are still going on. The Iranian Government is being called on to give political answers to these unsolved questions, yet instead, we see an increase in the worst violations of human rights, such as torture and the assault of detainees, and we hear of the deaths of demonstrators, while unfair trials take place.
Many Iranians expect us to not only keep an eye on foreign policy and the nuclear programme, but also to see and to take action on the political situation within Iran. It is to be welcomed that countries such as Spain and Ireland are prepared to issue visas in an unbureaucratic way to the persecuted defenders of human rights, thus helping them out of acute danger. Other Member States should follow this example, and we also ask the Commission to provide rapid help to the politically persecuted.
From the outside, what we can do is limited. The crucial changes must come from within the country itself. We must, however, keep the communication channels to the outside world open. In that context, we must be highly critical of foreign companies such as Siemens and Nokia, whose technology is helping to make censorship possible and even more effective.
As no agreement has been reached in the negotiations on the nuclear issue, there is more and more talk of imposing sanctions. It is not clear, however, what sanctions would have the desired influence on the political leadership. If the sanctions lead to a worsening of living standards for many people, an example being sanctions on petrol, they will not achieve their objective and will give the regime the opportunity to blame what it would call the hostile outside world for the deteriorating economic situation.
It is, therefore, very important to develop targeted and intelligent sanctions, including against individuals. Thus, for example, the Council can blacklist individuals responsible for the repressive measures of recent months. In the EU's policy on Iran, what is crucial is that we create, and stick to, a dual-track policy. Despite the rebuffs, we need to seek political dialogue. Isolating Iran would help neither its people nor its neighbours in the region.
on behalf of the ECR Group. - Mr President, President Ahmadinejad's ruthless ambition to develop nuclear weapons represents, in my view, the gravest threat to world peace today.
Only through a united and coordinated approach will the EU's diplomacy eventually succeed. Renewed sanctions must now be targeted and must be extremely damaging to the regime in Tehran. But, equally, we should recognise that Iran's people and the Iranian regime are not the same thing.
Since Ahmadinejad stole the presidential election last year, we have seen many dissidents and brave young protestors take to the streets. These people need our support because they identify with our values of freedom, democracy and the rule of law. Indeed, such is the desperation in Iran that opposition leader Mir Hossain Musavi, hardly known to be a democrat in the past, has said he is prepared to sacrifice his own life for the future good of his own country. Meanwhile, outrageous human rights abuses continue unabated as juveniles and homosexuals are executed routinely.
We MEPs in this House long to see a democratic and free Iran, which no longer exports terrorism via Hamas and Hezbollah, and takes its rightful place in the international community. The EU should redouble its efforts to expedite that process in every way possible.
Mr President, the media presented me with an awkward proposition last week: Israel, they say, is going to attack its arch-enemy Iran sooner or later. While this debate was going on in Europe, the media in Iran was also intensively discussing the military option against Tehran's controversial nuclear project. All Zionist lies and exaggerations, was the conservative newspaper Kayhan's verdict on the purported nuclear threat. Meanwhile, there is no doubt that the Islamic Republic's nuclear programme represents a serious security threat - for Israel, first and foremost, but for the wider region, too. I still hope, therefore, that the international community will no longer just recognise this, but will actually take action in this regard. In my view, all options must be on the table in this connection. An effective sanctions regime, which the German Chancellor, Mrs Merkel, was still calling for yesterday, will mean, at all events, that the Jewish state will absolutely not have to take unilateral action.
That brings me to a crucial question for the Council, for you, High Representative. Is there, in fact, a European basis for the rigorous tightening-up of the sanctions against the Iranian regime? Close commercial links between a number of prominent EU Member States - I need not name any names as you, too, must be aware of who they are - and the Islamic Republic could always pose major obstacles to seriously tackling the nuclear issue. Over recent weeks, the newspaper The Wall Street Journal has written a number of cutting opinion pieces about this that practically constituted charge sheets against Europe. In brief, Baroness Ashton, is there a basis for tightening up effective sanctions against the Islamic Republic of Iran? I await your answer.
(DE) Mr President, the most recent events, in particular, have made clear that the handling of civil liberties in Iran has clear failings, from the European point of view. The death sentence handed down to the recently sentenced protesters is a sign of how differently fundamental rights and their observance are handled in that country. It is also important to stress, however, that the EU's external policy must not be lopsided, as we often gladly turn a blind eye to such things in the case of economically and geostrategically important partners - such as China or, perhaps, Saudi Arabia - despite the fact that serious deviations from our European ideas of democracy and the rule of law take place in these countries, too.
As a member of the Iran delegation, it is a particular concern of mine that the delayed trip to Iran be reinstated as soon as possible in order to improve bilateral communications with the EU and, in so doing, possibly also make a contribution, through the dialogue, to defusing the dramatic situation in Iran.
(PL) Mr President, Baroness Ashton, Iran's internal situation is worsening dramatically from day to day and from week to week. Human rights are being brutally violated before our eyes, and we are seeing terror of a kind we have not had to deal with for decades. An unprecedented wave of state repression is trying to silence those who are fighting for democratic reforms in Iran. In the fight against its citizens, the government is also using the specially trained, armed young people of the Basij militia.
The European Parliament must condemn the government's excessive use of force and increasing breaches of human rights. It is also unacceptable to use the death penalty against the opposition, including under the pretext of the crime of 'moharebeh', offending God. Therefore, the European Union needs a new approach to the situation in Iran. The European Union's High Representative, Catherine Ashton, should send a strong and clear message to the citizens of Iran, confirming our desire to defend human rights.
The question of a nuclear weapon is extremely important. However, we should not stop defending fundamental values simply to gain a tactical advantage in negotiations. In talks with Iran, we must not marginalise the rule of law, freedom of speech or the right to information. These values must not be treated as of less significance.
I come from Poland where, over 20 years ago, in 1989, tyranny gave place to democracy. This came about thanks to the non-violent action of the opposition Solidarity movement and peaceful dialogue between the government and the people. I do not now see a better way forward for the residents of Iran.
(PT) The Iranian question is one of the most important issues in modern international politics. Everything must be done to prevent the Iranian regime, which has been so detrimental to peace and security in the Middle East, from gaining access to nuclear weapons.
However, the role of the European Union in its relations with Iran must not be wasted on the nuclear question. Since the rigged elections in June, we have witnessed a popular movement against the repressive, obscurantist and anti-democratic nature of the Iranian regime.
Europe must be consistent in promoting the universal value of human rights, for which many people are risking their lives on the streets of Tehran. Without questioning the people's sovereign right to decide their own destiny, it is imperative that the European Union takes steps to encourage those who are fighting for liberty and democracy in Iran. There is nothing more effective than free and alternative channels of information for combating censorship, which is the preserve of all oppressive regimes.
In view of this, we expect the Farsi television channel, awarded to Euronews by the European Commission, to be up and running very soon.
We also expect that Baroness Ashton, as the new High Representative, will push ahead with creative initiatives that will contribute to greater political transparency in Iran, and taking on board the recommendations made by all those who have been struggling for a free Iran, including exiled Iranians.
Moreover, this concern with the political future of Iran should guide any new sanctions that are decided upon within the context of the nuclear question. As the Iranian intellectual, Akbar Ganji, explained here in Parliament, it is imperative that we avoid economic sanctions that weaken the people, and especially the Iranian middle class, which makes up the rank and file of the opposition.
Nothing can do more for security in the Middle East, Europe and the world than an Iranian democracy that has been built by Iranians. The European Union must make this one of its objectives.
(FR) Mr President, Iran is undoubtedly going through the most serious crisis in its history since 1979 because of this regime, which is impervious to any kind of change and which has increased the number of targeted assassinations of opponents, of raids and of imprisonments of peaceful demonstrators, as well as journalists, since the electoral farce of 12 June 2009.
At the start of the debate, Mrs Ashton mentioned the NGO reports, disastrous reports in this regard, without even talking about the parody of justice meted out to the French woman, Clotilde Reiss, and to the Baha'i minority - seven of whom have been on trial in Tehran since last Monday. They risk life imprisonment or worse, simply because their religion is different from that of the ruling power.
The report is harsh, the presidential elections have changed nothing, or rather they have: they have radicalised the Iranian regime even more, if that were possible; there is also radicalisation with regard to the outside world, with the volte-face of the Iranian authorities on the draft nuclear agreement negotiated in October 2009 in Vienna.
When are we going to consider mentioning - I say mentioning here - intelligent and targeted sanctions, such as those referred to by Mrs Lochbihler; sanctions, therefore, against this regime, which is openly anti-Western and anti-Semitic? I know that this is a narrow window of opportunity, Mrs Ashton, but do you not think that we must do more and do better here, that we must help Iran's young people, who are proclaiming their outrage on the Internet, that we must denounce the recurring calls for the destruction of the State of Israel and, above all, that we must support this civil society and the opposition, this democratic movement which is defying this vote-robbing president and his militias?
We must avoid an escalation, I am very conscious of this, but we must also avoid evasion and not repeat the error that we made in Afghanistan where Europe was unable to protect Commander Massoud. It is our duty to support the leaders of the Iranian opposition so that they avoid a similar fate.
(IT) Mr President, ladies and gentlemen, the situation inside Iran is continuing to deteriorate.
At least eight people have been killed recently, the regime has stepped up arrests of women - female journalists, trade unionists and intellectuals - 30 mothers who were demanding news of their disappeared children have been arrested, and the grave of the young martyr for freedom, Neda Agha-Soltan, has been repeatedly desecrated by firearms bullets. It is clear that the regime intends to increase repression and establish a climate of terror.
In addition to this domestic situation, Iran demonstrates a lack of international cooperation, refusing the International Atomic Energy Agency access to Iranian sites for uranium enrichment. This clearly shows the real intentions of the Iranian atomic programme; if they were solely peaceful, there would be no need to hide them.
Europe should therefore forcefully voice its concerns because a military, nuclear power could jeopardise the continent's security and have significant political consequences for all the countries in the region.
(DE) Mr President, even if the conflict in Iran often appears to be a power struggle between the old and the new establishment, it is still very clear to see that this very closed social system has very clear cracks. The situation in Iran is certainly proof of the significance of democracy, namely the ability of every single citizen to give expression to his or her political will.
Those with political responsibility in Iran are currently responding to this legitimate will of society with repression by the State extending as far as the death penalty. These assaults on the citizens must be stopped immediately, as State repression will certainly not bring an end to this will of society. On the contrary, Iran's long history shows us this.
On the subject of the planned trip of the European Parliament's delegation to Tehran that was cancelled by the Iranian Government at short notice, I would just like to say that, at this point in time, this trip was really important in order, above all, to lead to talks and dialogues with everyone, including, and in particular, with the local citizens and civil society.
(FR) Mr President, the Iranians stated that they were ready for a gradual exchange of low-enriched uranium for fuel. This kind of production has been rejected by the Group of Six, even though it was not actually all that different from the proposal that this same group had drawn up shortly beforehand.
I do not at all underestimate the Iranians' negotiating qualities, in particular, with regard to the definition of the gradual nature of the exchange they were proposing, but given the stakes, Mrs Ashton, do you not think that this refusal by the Group of Six could perhaps have been the subject of a precise European Union common position? Why did we not seize this opportunity?
I would like you to voice your thoughts on this matter to us. I do admit to being very puzzled by Europe's discretion in this debate. We have legitimacy, Europe has legitimacy. Let us use it to help reach an agreement.
(ES) My first speech in Parliament, in June last year, was on the subject of Iran, in the wake of the latest wave of executions. At that time, I called for the European Union to bring all the instruments at its disposal to bear in order to protect human rights.
Now we find that the repression is still continuing against the Baha'i religious minority, against homosexuals - and I particularly call for the release of imprisoned homosexuals, who are sentenced to death in some cases - against the opposition - with more than 2 500 of the opposition imprisoned - against press freedom - only this Monday we saw the newspaper Farhang-e-Ashti closed down for publishing a statement by Mr Mousavi, the opposition leader - and against the Kurdish minority.
Iran remains a great challenge on the European agenda, and not merely because of the nuclear threat: the international community is already taking action against this. The challenge is that Iran possesses a great ability to influence practically all the areas where efforts are being made to find a peaceful and diplomatic solution in the Near East, and also in Iraq and in Afghanistan.
Through its repressive actions, Iran is destroying any opportunity of normalising its foreign relations, so that it can be accepted by the community of nations and play a constructive role in international relations.
That is the situation we socialists desire, but it can only be achieved if Iran meets its international commitments, beginning with the International Covenant on Civil and Political Rights. According to the terms of this covenant, Iran must recognise political parties, trade unions, non-governmental organisations, the right to association, freedom of expression, etc.
The support and solidarity of the European Union, which I now call for on behalf of those who demand more rights and for those repressed by the regime, must not be mistaken for any type of Western interference. Instead, it represents a wish for Iran to meet the minimum requirements necessary to enable it to negotiate with the rest of the world.
(IT) Mr President, ladies and gentlemen, in European Union publications and on EU websites, we often say that human rights are the heart of the process of European integration and the key element of its external relations.
The countries that have entered into political or trade agreements with the European Union are bound to respect these rights. Baroness Ashton, we ought to ask ourselves whether these requirements still exist in our relations with Iran and whether it really makes sense for us to send a delegation to Tehran without agreeing a programme with the Iranian Government which both sides endorse, one which will allow us to listen to the arguments and voices of the opposition, too.
With regard to what we can do, we must, however, be careful even about talking of sanctions, because history shows that economic and trade sanctions have often strengthened regimes instead of weakening them, and that they have, in fact, weakened the people and, above all, the poorest of them. When we listened to certain people as a delegation, and heard testimony regarding the rights of women and minorities in Iran, they told us that perhaps it would be better to impose symbolic sanctions, such as cultural sanctions.
In recent days, many representatives and intellectuals throughout Europe have been writing to call for UNESCO not to hold World Philosophy Day in Tehran. I think that this could be a commitment taken on by this Parliament too, remembering that Neda Agha-Soltan was a student with a degree in philosophy, and that this symbol could unite the European Parliament as it calls upon UNESCO to take this action.
(IT) Mr President, ladies and gentlemen, over recent weeks, we have seen the Iranian Government, or the Iranian regime, commit serious violations of human rights and the most basic democratic freedoms.
So, for this Parliament and for Europe, the issue is no longer simply that of relations with a country which is thinking about a nuclear policy outside the accepted rules and the specific control elements which, as a rule, are laid down by the international community for these matters. There is something new, or something old is becoming more acute, relating to an even more worrying issue: human rights.
I am convinced that Iran could potentially have a much more important role in the region in which it is located. However, this fresh wave of infringements of rights must, I believe, constitute a priority for us and for the High Representative. The clamp-down by the government has not subdued the voices of democratic dissent. Now it is appropriate for the international community to play an active role and to provide assistance to those who oppose the regime and believe that their fundamental rights must be respected.
We should therefore have a permanent presence there. The European Parliament's delegation can, by identifying very precise objectives, go to Iran to show its solidarity with the Iranian democrats, and certainly not to back, even involuntarily, the clamp-down by the Iranian Government. I think that we should discuss all this further and achieve our aim.
I have decided to use most of my time for this intervention to highlight the names of people who, reportedly, are in detention in Iran, some convicted to death, for criticising the political regime or for defending civil rights.
Ali Mehrnia, Parviz Varmazyari, Majid Rezaii, Alireza Nabavi, Ali Massoumi and Shirin Alavi Holi are reportedly being detained and subject to the death penalty for 'Mohareb', which means enmity against God.
Thirty-three women belonging to the Mourning Mothers of Iran, whose children have been killed, disappeared or detained in post-election violence, are being harassed.
Other women activists and their families are detained: Atefeh Nabavi, Shabnam Madadzadeh, Mahsa Naderi, Fatemeh Ziaee Azad and Nazila Dashti.
Eight activists from the Committee of Human Rights Reporters are detained: Saeed Kalanaki, Saeed Jalalifar, Shiva Nazar-Ahari, Kouhyar Goudarzi, Saeed Haeri, Parisa Kakayi and Mehrdad Rahimi. Four others went into hiding after being summoned to the Ministry of Intelligence: Hesam Misaghi, Saeed Habibi, Navid Khanjani and Sepeher Atefi.
Others from the Liberal Student and Alumni Association are detained: Mehrdad Bozorg, Ehsan Dolatshah and Sina Shokohi.
What these people have in common is to have reported on, or voiced, their concerns about the situation in Iran.
What is the Commission or the Council going to do for the release of those imprisoned for political purposes? What funding does the Commission provide to human rights NGOs working in Iran?
(RO) I personally believe that there is great potential for close economic, cultural and political ties between Iran and the European Union. However, this potential remains untapped. Relations between Iran and the European Union encounter major difficulties when sensitive subjects are touched on, such as Iran's nuclear programme or human rights.
I think that the Iranian side needs to respond to the desire for dialogue expressed by the European Union. Its refusal to engage in dialogue can only limit the transfer of ideas and knowledge on subjects of mutual interest. I must remind you that the European Union is Iran's number one trade partner and, given that Iran's objective is to join the World Trade Organisation, a closer commercial partnership with the European Union would help Iran in its attempt to comply with the organisation's standards.
However, as long as the Iranians display a lack of openness towards cooperation, constructive dialogue between Iran and the European Union will not be possible.
(IT) Mr President, Baroness Ashton, ladies and gentlemen, you, Baroness, have drawn a dramatic picture of the situation in this great country which has a great history, a great culture, and a great civilisation.
There is the suppression of dissent and of the opposition, there are very serious restrictions on civil rights, there are infringements of freedoms, there is a worrying nuclear programme and there is a threat relating to Israel and peace.
Unfortunately, I have not understood which initiatives Europe intends to implement in order to put an end to this situation, to defend peace, freedom and civil rights. I hope that in the debate's conclusions, you can list some facts and some initiatives, some positions to be taken, and perhaps also reply to the suggestion made by Mr Scurria.
Mr President, as for Parliament, I am part of a delegation which struggled to obtain permission from the Iranian Government to go to Iran, which, when it had to cancel the trip as a protest, was not able to do so, and which also suffered the shame of being forbidden by Iran from visiting.
I am in favour of dialogue with Iran, but the Italian Parliament and the delegation must forcefully set out our position regarding the defence of freedom and the rights which are under threat.
(FI) Mr President, Commissioner, Iran's current administration blatantly violates human rights and tramples on the fundamental rights of its citizens. The most recent evidence of this is the slaying of eight people in connection with the Ashura event and the fact that five members of the opposition are currently awaiting the death sentence.
Iran's current regime is the biggest threat to world peace. It is quite incomprehensible that the international community should be watching from a distance while the Iranian Government has been allowed calmly to develop a military nuclear programme and to disregard the views of the International Atomic Energy Agency. The country's current leadership is allowed publicly to threaten to destroy another Member State of the United Nations, Israel. It also supports the Hezbollah terrorist group, which is active in Lebanon and Syria.
In a way, these events recall moments from 60 years ago. We do not need to think about what we might have done differently to be able to prevent the hatred. Today, however, if we take effective action, we can prevent the same thing from happening.
We have to start to impose economic sanctions against the Iranian administration as soon as possible. The situation being as it is, it would be better if the EU's Iran delegation were prevented from going, as the trip would only be exploited by the Mullahs for the purposes of propaganda. Let us remember: the problem in this case is not so much that there is so much bad - it is more the case that the good keep silent.
(PL) Mr President, the end of last year saw the biggest opposition protests in Iran since the demonstrations which followed the presidential election in June, when the serving president was announced victor. In clashes with security forces, eight people died, hundreds were injured and hundreds were detained. Students supporting the opposition were attacked on the university campus, which brought a reaction from 88 of the university's professors in the form of an appeal to Ayatollah Ali Khamenei to stop using force against the demonstrators.
The situation in Iran is causing rising alarm, and this is also true at international level. Imposition of sanctions against the government in Tehran is being considered by the Germans, whose Chancellor, Mrs Merkel, has said that Iran has not replied to the West's proposal of cooperation on ending its nuclear programme. Israel's Prime Minister has also appealed for the introduction of severe international sanctions against Iran. In his opinion, a regime which tyrannises its own people may soon become a threat to the entire world.
While respecting the sovereignty of Iran, we should strongly stress the responsibility resting on the country's authorities to respect human, political and citizens' rights, and we should also stress the fact that in exercising its right to develop its own nuclear programme, Iran must not, at the same time, pose a threat to international security. The patience which the international community has shown in conducting dialogue with Tehran is now coming to an end. The world must not be held hostage by the aggressive and provocative policy of the current political leadership in Iran. The Spanish Presidency and the head of diplomacy, Mrs Ashton, should initiate talks on this matter with Russia, to include Moscow in a common policy of pressure on Iran.
(FR) Mr President, Mrs Ashton, the events on Ashura Day and the bloody repression of the recent demonstrations in Iran have shown that it was a total mistake to make a very artificial distinction between the hardening of the regime internally and the inflexible policy that it pursues externally, in particular, on the Iranian nuclear issue.
Consequently, the prospect of additional sanctions seems inevitable, or even desirable. I would like to know your point of view on the timetable and the nature of possible sanctions precisely so that we can make a clear link between the internal events in Iran and the nuclear issue.
(IT) Mr President, ladies and gentlemen, I do not want to carry on listing the reasons for our disagreement with the Iranian Government.
Since it has not been referred to here, I will only emphasise one of the most serious violations of civil rights, which relates to young people. The Iranian Government, having signed the United Nations Convention on the Rights of the Child, nonetheless continues to impose capital punishment on minors.
After this debate, I would like, firstly, Baroness Ashton, to take on the task of setting out a common approach for Europe as a whole and the European Parliament as a whole on events in Iran and, secondly, the inter-parliamentary delegation for relations with Iran to note that it must change its line.
I, together with my friends Mr Scurria and Mr Tatarella, protested to the delegation: in an official statement, it stated that it wanted to visit Iran in any case, even though it had made a peremptory request to have the opportunity to meet and talk to the opposition. From now on, I would like the delegation to start singing from a new hymn sheet and to sustain relations of assistance, support and debate with the exiled representatives of the opposition, not least Mrs Myriam Rajavi, who typifies this situation. This is what the European Union should be doing, rather than imposing sanctions.
Mr President, I have to say to Mrs Ashton that our hopes of convincing the Iranian regime of our concerns will, I am afraid, be in vain.
In fact, we are dealing with a dictatorship of yesterday and what is needed now is to concentrate on the opportunity for change. The regime is coming apart at the seams, and the Iranian people have courageously shown, since last June, that they do not trust and do not support this deceitful and aggressive dictatorship. Why should we continue to do so?
We need seriously to support civil society and the democratic opposition, including the Council of National Resistance, which is the only organisation that has come out with a very clear democratic programme for a nuclear-free Iran.
(DE) Mr President, the German newspaper, Süddeutsche Zeitung, reported today that yesterday, Monday, the office of public prosecution in Tehran demanded the death penalty for five opposition figures. According to Amnesty International, these five opposition figures are 17-year old Ali Mehrnia, 54-year old Parviz Varmazyari, plus Majid Rezaii, Alireza Mabavi and Ali Massoumi. If a regime like the one in Tehran, which is not only anachronistic but also cracks down on its own population with the death penalty, stonings and other methods, and we, the European Union, do not take the necessary steps, we make ourselves culpable, above all, towards those who would build a reasonable society there, towards the children who grow up under conditions that are anything but those which we - in agreement with my fellow Member, who is, unfortunately, no longer present - would wish for a future society. I would like to hear firm and clear words from the High Representative of the Union for Foreign Affairs and Security Policy here, and I would like to see us not only call for sanctions against Iran but also to implement such sanctions.
Mr President, I think it is clear to all of us here that the Iranian regime is a dictatorial and criminal regime. The question is: how to deal with it?
I would like to state very clearly my support for the delegation that would have gone to Iran from this Parliament. The delegation would have met, for one whole day, members of the opposition and dissidents. It would have strengthened them. They wanted that. So I really feel very sorry that this delegation visit could not take place.
I have one very concrete question to you, Baroness Ashton. Several Members here have talked about sanctions. From the experience I have as a member of the national parliament and talking with many people for a long time, I would really be in favour of smart sanctions - targeted, for example, at specific members of the Revolutionary Guard, putting them on a veto list for visits, or at other specific persons.
I am very much against imposing sanctions on the whole country as that would probably strengthen the government, because then poverty would increase - they would not have access, for example, to petrol - and that would help to support the regime instead of weakening it.
Mr President, I want to agree with Tunne Kelam and Mr Alvaro. The day of dialogue and engagement with Iran has long since passed.
People are dying in the streets almost every day in protests against this fascist regime. Only yesterday, as you have heard, a kangaroo court in Tehran called for the death penalty against five protesters arrested during the Ashura riots on 27 December.
Enough is enough. No more talk; no more appeasement. We need tough sanctions. That is the only way that we will show the ordinary people of Iran that we back their protests.
(EL) Baroness Ashton, I was delighted to observe your sober stance, informed by respect for a country with the history and pride of Iran. Iran is a special case and I am delighted that you are applying the diplomatic approach known as 'smart power', namely sanctions on the one hand and dialogue on the other. I would urge you to continue with the dialogue.
Usually, countries which condemn such countries are very far-removed from the culture and mentality of the countries of Iran, Iraq and Afghanistan. I would suggest that you expand the group which you have set up in order to continue with open dialogue with Iran by adding countries that traditionally have good relations with Iran, such as my country, Greece, especially now with its present socialist government. The region will not be able to withstand another war. I convey here the anxiety, not only of Israel, but also of the Emirates, about Iran's nuclear programme. Continue with the dialogue and I think that we shall get somewhere.
(HU) Three short questions. First, the leading Iranian nuclear scientist was recently murdered in a brutal terrorist attack. What is the European Union's view about this case? Curiously, there was no mention of it today. I deplore that fact very much. Secondly, just why is the Iranian nuclear potential a greater problem, more of a danger to peace than, let us say, Israel's? Why is the EU not dealing with that too? Thirdly, in 2006, the socialist liberal government of Hungary of the time ordered shots to be fired into crowds of peaceful demonstrators. 14 people suffered eye injuries, among others. Many of them were blinded. Despite our repeated requests, the EU refused then, and refuses still, to deal with this event. What is the difference? Similarly, they do not deal with the hundreds of political prisoners that have spent time in jail in Hungary. Even today, there are dozens of political prisoners in jail in Hungary. Thank you very much, and I look forward to the answer.
(FR) Mr President, Mrs Ashton, the death and disappearance of the body of Seyed Ali Mousavi, the nephew of the leader of the Iranian opposition, is one of many tragic examples that show the current malaise of the Islamic Republic of Iran.
The legitimacy of the Iranian regime following the very dubious elections last June is questionable to say the least. Thus, our task is to support Iranian civil society as far as possible in its resistance movement. Mrs Ashton, you can be sure of the full support that our Parliament will give you in order to reject this type of behaviour.
I want to stress that by continuing to deny the role of the opposition, the Iranian regime will be unable to convince us of its will to work for the good of the Iranian people. The opposition's right to exist and its right to free competition among parties, allowing the plurality of opinions in Iranian society to be represented, are positive signs that we have long been waiting for. However, we are far from seeing that in Iran.
Certainly, at present, many believe that it is entirely up to the Iranian regime to heed the demonstrators' calls and the wishes of the international community in order to carry out a democratic transition. Europe must be the main witness to what is the rule of law.
(PL) Mr President, Mrs Ashton, Iran is a key country, affecting the stabilisation of peace worldwide and in part of the Middle East. Of course, it is beyond dispute that we must defend human rights and resolutely express our concern about the violations of the rights of the opposition which have been going on for several months. However, I want to say that the European Union should, above all, actively implement an antinuclear programme, because Iran with a nuclear weapon would be a huge threat to a whole part of the Middle East.
In addition, we know that the instigation of revolution in Yemen and support for Hamas in the Gaza Strip and for al-Qaeda in Afghanistan are probably also the inspiration behind part of Iranian policy. In relation to this, what is needed here more than anything is a certain balance, and I think Saudi Arabia should also have an important role to play. I think we should see very active dialogue and engagement in this matter on the part of Mrs Ashton.
(DE) Mr President, in this context, as always, I would like to point out that we here in Europe actually only recognise individual liability and reject blanket suspicion on principle. I am sure that, as a Briton, Baroness Ashton might well have great sympathy for the idea of targeting the guilty parties in situations like this with a blockade, but not an entire people, who have found themselves in this situation more or less innocently. We should seek talks. My question is as follows. Do you see possible contacts for dialogue in Iran with whom you could make contact in order to hold a serious and objective discussion in proper political form?
I hold no brief for the regime of the Ayatollahs in Iran or for its anti-democratic stances. But I would say two things: one is that there is repression of non-violent freedom of speech even in Europe and even among EU members. Furthermore, the activities in Iran and the events in Iran are being used quite cynically by the United States and its allies to foment a war movement against Iran, and I think that response would be entirely disproportionate.
High Representative of the Union for Foreign Affairs and Security Policy/Vice-President of the Commission. - Mr President, I think this has been an extremely important and timely debate, first of all, because we have reiterated the commitment that we have in the European Union to the importance of the values of human rights.
And indeed, in our dialogue with Iran, we ask nothing more than that they live up to the international agreements which they have willingly and voluntarily signed, and that is a fundamental part of the way in which we have to approach these questions, and Members have, both by naming individuals and by describing events in Iran, highlighted the issues which are of the greatest concern to us.
Members, too, have made the point that in the end, as you said, Mr Gualtieri, the dialogue must be inevitable. It is very important that we continue to offer the approach that says 'meaningful dialogue'. But I do so recognising that my predecessor, Javier Solana, spent six years in dialogue, six years offering to continue that debate; so, dialogue, but not as an excuse for inaction on behalf of Iran, but rather as a means of making sure that we develop the strength of that relationship and that we achieve what we believe to be important.
And as part of that, the talks on World Trade Organisation membership, which have been going nowhere for a long time, could be a way in which we could find the kind of debate and discussion and support to enable the regime to move forward.
Many Members have talked about the importance of sanctions, but I think particularly - intelligent, smart sanctions: the critical importance to all of us of ensuring, as we begin to think about what next, and, if we do, and as we do, consider the possibility of sanctions, that we do so recognising that they must be aimed and targeted specifically to achieve what we wish and that no one in this House wishes to see ordinary people in Iran suffer as a consequence of that.
That makes that debate very important, but also requires us to invest energy and time within it. The E3+3 senior officials met in New York on Saturday and we were able to have the dialogue, including, of course, with Russia, on that issue.
There is no doubt, as I have said, that, though we wish to take forward the meaningful relationship with Iran through dialogue, ultimately, if Iran rejects this, then, under the dual-track policy that we have, the question of sanctions arises and, indeed, as a consequence of that meeting, consideration of the appropriate further measures has already begun.
This, too, will be an item for discussion at the Foreign Affairs Council on Monday, and that is partly why I was so keen to hear honourable Members' views as I prepare for those discussions too.
In terms of the delegation going to the country, Mrs Lochbihler, you are indeed the chair of the delegation. It is very important that it has not yet officially been cancelled. I think it would be important to consider whether we should pursue that. I hope that meeting can take place soon, again in the spirit of trying to keep the dialogue open.
We do, as a result specifically of the action of this Parliament, have Euronews beginning its broadcasts in Farsi in the middle of 2010. That is important, too, in terms of communication and looking at how we use communication and technology effectively.
It is difficult to think about blocking access if, at the same time, we block the access to the information that people wish to get, and that, I think, is something we have to be mindful of.
And in terms of looking at what we do for the future, honourable Members have made it clear what they wish us to consider. As I have said, the E3+3 is already considering these options. We have the Foreign Affairs Council. I have indicated we want to look at smart, intelligent sanctions as we consider this dual track. I have made it clear, and I continue to make it clear, that I am open and ready to have the dialogue - and I described in my opening remarks the potential of this great country - but we do so in the certain knowledge that we cannot continue to use dialogue as a way of preventing action.
I have to end by saying I was very struck by the phrase that President Obama used in his Nobel Prize reception speech when he said that, when we look at the value of continuing with engagement, 'engagement with repressive regimes lacks the satisfying purity of indignation. But [...] no repressive regime can move down a new path unless it has the choice of an open door'.
The door is open for that meaningful dialogue in order to move forward but, in saying that, I am absolutely committed to recognising the twin track that my predecessors laid out and to pursuing that as necessary.
Dear colleagues, these discussions last from 15.00 to 20.00, which is five hours. I suggest that we take a five-minute break in order for the High Representative and everybody else who has been in the Chamber, and will continue in the Chamber, to catch their breath, and that we resume at 17.35: five minutes from now.
Mr President, before we break, I would just like to give a point of information. Baroness Ashton, you were talking about the Iran delegation. The delegation was due to go to Iran from 8-10 January, but that delegation visit was cancelled. In fact, it was cancelled by the Iranian authorities.
Many of us pressed for the delegation visit to be cancelled earlier than that - though, in fact, the chair of the delegation took no notice of us - in the light of the testing of long-range missiles, the shooting of demonstrators and all the other disturbances that took place over the Christmas period. As a point of information, therefore, that delegation visit has been cancelled, and that action should actually have been taken earlier in Parliament to cancel it.
I was unaware that there was a 'point of information' procedure. Mr Van Orden. I allowed you to go on, but in all fairness to everyone else, this was not a point of order.
The debate is closed.
The vote will take place during the February I part-session in Strasbourg.
(The sitting was suspended at 17.30 and resumed at 17.35)